IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


SAMUEL C. POLLINA, DMD AND NEW         : No. 380 WAL 2014
DIMENSIONS DENTISTRY &                 :
ORTHODONTICS, P.C.                     : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
             v.                        :
                                       :
                                       :
DEBRA DISHONG AND ARTHUR A.            :
KRAVITZ, DMD                           :
                                       :
                                       :
PETITION OF: DEBRA DISHONG             :


                                    ORDER


PER CURIAM

     AND NOW, this 14th day of January, 2015, the Petition for Allowance of Appeal

is DENIED.